CONFESSION OF ERROR

WELLS, Judge.
N.G. appeals from an adjudication of delinquency, claiming that the written order of adjudication does not conform to the trial court’s oral pronouncement that the juvenile’s adjudication be withheld. The State confesses error. Because, as the State concedes, the record confirms that the trial court ordered that the adjudication be withheld at the adjudicatory hearing, we reverse and remand to the lower court for correction of the written adjudicatory order to conform to the oral pronouncement. See S.S.M. v. State, 875 So.2d 763, 763 (Fla. 3d DCA 2004) (finding that a “written probation order must conform with the trial court’s oral pronouncements at sentencing”); see also S.D.F. v. State, 911 So.2d 887, 887-88 (Fla. 3d DCA 2005) (reversing and remanding to trial court to correct written adjudicatory and probation orders that were inconsistent with the trial court’s oral pronouncements at the hearing on petition for delinquency).
Reversed and remanded with instructions.